Exhibit 10.6

EXECUTION VERSION

CERTIFICATE OF

FORGIVENESS OF INDEBTEDNESS

OF RESIDENTIAL CAPITAL, LLC

This Certificate of Forgiveness of Indebtedness of Residential Capital, LLC is
given this 30th day of January, 2009 by GMAC LLC (“GMAC”).

WHEREAS, GMAC owns the indebtedness of Residential Capital, LLC (“ResCap”) set
forth on Schedule I hereto (the “ResCap Debt”).

WHEREAS, GMAC has agreed to deliver the ResCap Debt to ResCap as consideration
under that certain Membership Interest Purchase Agreement, dated as of the date
hereof (“MIPA”), between GMAC and ResCap, which ResCap Debt will be cancelled by
ResCap.

NOW THEREFORE, GMAC hereby:

1. Pursuant to the MIPA, agrees to transfer the ResCap Debt to ResCap for
cancellation;

2. Forgives, as of the date hereof, all amounts owing or to become owing in
respect of the ResCap Debt, including the principal amount thereof and any
accrued but unpaid interest relating thereto;

3. AGREES TO INDEMNIFY AND HOLD HARMLESS RESCAP AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, REPRESENTATIVES AND AGENTS, AND ANY AND ALL OTHER INDIVIDUALS, FIRMS
OR CORPORATIONS AS MAY NOW OR HEREAFTER BE ACTING AS TRANSFER AGENT, TRUSTEE,
REGISTRAR OR AS AGENT IN ANY OTHER CAPACITY (COLLECTIVELY, THE “INDEMNIFIED
GROUP”), FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS, AND SUITS, WHETHER
GROUNDLESS OR OTHERWISE, AND FROM OR AGAINST ANY AND ALL LIABILITIES, LOSSES,
DAMAGES, COSTS, CHARGES, ATTORNEYS’ FEES, AND OTHER EXPENSES OF EVERY NATURE AND
CHARACTER WHICH ANY OF THEM MAY SUSTAIN OR INCUR (I) BY REASON OF ANY CLAIM
WHICH MAY BE MADE IN RESPECT OF A BONA FIDE PURCHASER OF THE RESCAP DEBT AFTER
THE DATE HEREOF, (II) BY REASON ANY PAYMENT, TRANSFER, DELIVERY, EXCHANGE OR
OTHER ACT WHICH ANY OF THEM MAY MAKE OR DO IN RESPECT OF THE RESCAP DEBT IF GMAC
TRANSFERS THE RESCAP DEBT AFTER THE DATE HEREOF EXCEPT AS CONTEMPLATED BY
PARAGRAPH 1 ABOVE, OR (III) OTHERWISE ARISING OUT OF THE MATTERS SET FORTH IN
THIS CERTIFICATE, WHETHER OR NOT CAUSED BY, BASED UPON, OR ARISING FROM THE
INADVERTANCE, ACCIDENT, OVERSIGHT, OR THE SOLE, JOINT OR CONCURRENT NEGLIGENCE
OF ANY OF THE INDEMNIFIED GROUP AND/OR OMISSION OF FAILURE TO INQUIRE INTO,
CONTEST, OR LITIGATE THE RIGHT OF ANY HOLDER OF THE RESCAP DEBT TO RECEIVE ANY
BENEFITS THEREOF; and

ResCap hereby agrees to cancel the ResCap debt.



--------------------------------------------------------------------------------

GMAC LLC By:  

/s/ Robert S. Hull

Name:   Robert S. Hull Title:   EVP and CFO

Acknowledged and agreed:

 

Residential Capital, LLC By:  

/s/ James N. Young

Name:   James N. Young Title:   CFO



--------------------------------------------------------------------------------

SCHEDULE I

Indebtedness of ResCap owned by GMAC that will be contributed to ResCap

 

CUSIP No. or

Common Code

  

Description

   Principal Amount
at Maturity

76114EAE2

   8.5% Notes due May 15, 2010    $ 825,801,000

U7613PAB1

   8.5% Notes due May 15, 2010    $ 4,710,000